                      Case 1:21-mj-00334-GMH Document 1 Filed 03/23/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                         )
                             v.                                    )
                      David Lee Judd                               )       Case No.
                                                                   )
                                                                   )
                                                                   )
         'DWHRI%LUWK;;;;;;;;                                  )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              January 6, 2021                    in the county of                                  in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:

             Code Section                                                    Offense Description

             18 USC 111(b) Assaulting, Resisting, or Impeding Certain Officers of Employees
             18 USC 231(a)(3) Civil Disorder




         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                 Tonya Sturgill Griffith, Special Agent
                                                                                              Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                       Digitally signed by
                                                                                                       G. Michael Harvey
Date:             03/23/2021
                                                                                                 Judge’s signature

City and state:      Washington D.C.                                               G. Michael Harvey, Magistrate Judge
                                                                                              Printed name and title
